Scott, J. (concurring).
I concur not only for the reason stated in the opinion of Mr. Justice McCall, but also because there is absolutely no evidence that the accident was the result of any negligence on the part of the defendant. The only proof is that two cars collided and that one of them was operated by the defendant.
Giegerich, J. (concurring).
I concur for the reasons stated by Mr. Justice McCall, but dissent from the view that there was no evidence of negligence. The accident itself is such evidence. Where a collision occurs between a car operated by the carrier of passengers and a car operated by an independent company, there is, as between the passenger and the carrier, a presumption of negligence against the latter, which calls for an explanation. Loudon v. Eighth Ave. R. R. Co., 162 N. Y. 380.
Judgment reversed and new trial ordered, with' costs to appellant to abide event.